Case: 1:19-cv-01889-DCN Doc #: 13 Filed: 12/20/19 1 of 4. PagelD #: 58

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
UNITED STATES OF AMERICA, ) CASE NO. 1:19-CV-1889
)
Plaintiff, )
) JUDGE DONALD C. NUGENT
Vv. )
)
$22,955.00 U.S. CURRENCY SEIZED ON __)
FEBRUARY 28, 2019, BY HOMELAND )
SECURITY INVESTIGATIONS, )
)
Defendant. ) AGREEMENT AND FINAL ORDER

Pursuant to 21 U.S.C. § 881(a)(6), the above-captioned case is an action for the civil
forfeiture of the defendant $22,955.00 U.S. Currency (hereinafter, the defendant currency). It
appears to the Court that proper proceedings for the issuance of a final order have been had in
this case as follows:

1. The defendant currency was seized from [claimant] Jashawn Joyner at the
Cleveland Hopkins International Airport on February 28, 2019. The seizure was made pursuant
to a Department of Homeland Security - Homeland Security Investigations (HSI) / Cleveland
Police Department (CPD) investigation. The defendant currency is now in the custody of the
federal government. (R. 1: Complaint in Forfeiture, at § 4).

2. On August 21, 2019, the Complaint in Forfeiture (R. 1) was filed in this case
against the defendant currency. The United States alleged that the defendant currency is subject
to forfeiture under 21 U.S.C. § 881(a)(6). (d., at J] 6 and 34).

3. The United States mailed notice of the forfeiture action (by certified mail) to
Jashawn Joyner, the only known potential claimant to the defendant currency. Service of the

documents was made by certified mail on August 26, 2019. (R. 3: Return of Service by Clerk).
Case: 1:19-cv-01889-DCN Doc #: 13 Filed: 12/20/19 2 of 4. PagelD #: 59

4. On September 30, 2019 and October 21, 2019, respectively, claimant Joyner filed
a Verified Claim (R. 6) to the defendant currency and an Answer (R. 8) to the United States’
Complaint in Forfeiture.

5. Pursuant to Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or
Maritime Claims and Asset Forfeiture Actions, the United States posted notice of the Complaint
in Forfeiture on an official government internet site for at least 30 consecutive days, beginning
on August 22, 2019 and ending on September 20, 2019. No claims to the defendant currency
were filed as a result of the internet notification. (Docket Report).

6. The Clerk of this Court issued a Warrant of Arrest in Rem, which was served on
the defendant currency by U.S. Customs and Border Protection on October 29, 2019. (R. 9:
Warrant of Arrest in Rem returned executed).

AGREEMENT AND ORDER

7. The United States and Jashawn Joyner have reached the following settlement of
the above-captioned case:

° In exchange for the return by the United States of $5,738.75 of the defendant
currency, Jashawn Joyner agrees to the forfeiture of the remaining $17,216.25 of the defendant
currency.

8. $17,216.25 of the defendant currency is hereby finally forfeited to the United
States in accordance with 21 U.S.C. § 881(a)(6), and no right, title, or interest shall exist in
Jashawn Joyner or any other person. The United States shall assume possession and take control
of the $17,216.25 and shall dispose of it in accordance with law.

9. The remaining $5,738.75 of the defendant currency shall be returned to Jashawn

Joyner through his attorney, David Glenn Phillips. The contact information for Mr. Phillips is as
Case: 1:19-cv-01889-DCN Doc #: 13 Filed: 12/20/19 3 of 4. PagelD #: 60

follows: The Brown Hoist Building, 4403 St. Clair Avenue, Cleveland, Ohio 44103; telephone:
216.531.0123; e-mails: d.g.phillips@sbcglobal.net and civilrightslaw@sbcglobal.net.

10. The terms of this agreement do not affect the tax obligations, fines, penalties, or
any other monetary obligation Jashawn Joyner may owe to the United States. Federal law
requires the Department of the Treasury (and other disbursing officials) to offset federal
payments to collect any delinquent tax and non-tax debts owed to the United States, and to
individual states (including past-due child support).

11. Jashawn Joyner hereby waives any and all claims, arising out of the seizure and
forfeiture proceedings against the defendant currency, that he has or may have against the United
States of America; departments, agencies, agents, and employees of the United States of
America; and, all state and local law enforcement departments, agents, and officers involved in
this action, including claims for alleged violations of constitutional rights.

12. The parties to this matter are to bear their own costs and attorney’s fees. David
Glenn Phillips, Esq., represents that he has the authority to execute this Agreement and Final
Order on behalf of Jashawn Joyner.

Respectfully submitted,

Justin E. Herdman
U.S. Attorney, Northern District of Ohio

 

 

/s/ David Glenn Phillips By: /s/ James L. Morford

David Glenn Phillips (Ohio: 0046827) James L. Morford (Ohio: 0005657)
Attorney for Claimant Jashawn Joyner Assistant United States Attorney, N.D. Ohio
The Brown Hoist Building Carl B. Stokes U.S. Court House

4403 St. Clair Avenue 801 West Superior Avenue, Suite 400
Cleveland, Ohio 44103 Cleveland, Ohio 44113

216.531.0123 / Fax: 216.881.3928 216.622.3743 / Fax: 216.522.7499
d.g.phillips@sbcglobal.net James.Morford@usdoj.gov

Court signature on next page
Case: 1:19-cv-01889-DCN Doc #: 13 Filed: 12/20/19 4 of 4. PagelD #: 61

th D£cé MBER
IT IS SO ORDERED this ol day of November, 2019.

Donald C. Nugent
United States District J wack .D. Ohio

 
